IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

In the Matter of the Marriage of          )      No. 79298-9-I
                                          )
HARWINDER SINGH,                          )
                     Respondent,
                                          )
       and                                )
                                          )      UNPUBLISHED OPINION
RAJDEEPKAUR,
                                          )      FILED: March 16, 2020
                     Appellant.           )

       PER CURIAM   —   Rajdeep Kaur appeals an order dismissing her motion to

vacate a decree of dissolution. Kaur contends her ex-husband, Harwinder Singh,

forged her signature on the petition for dissolution, decree of dissolution, and

findings of fact and conclusions of law. She further contends the court denied her

due process during the hearing on her motion to vacate. We affirm.

                                       FACTS

       On March 26, 2016, Rajdeep Kaur and Harwinder Singh married in Surrey,

Canada. Thereafter, Kaur and Singh resided in Bellingham, Washington.

       In 2016, Kaur moved out of the couple’s Bellingham home and moved in

with her family in Canada. Singh subsequently completed dissolution paperwork

and arranged to present it to Kaur.
No. 79298-9-1/2


           On October 1, 2016, Singh sent a text message to Kaur, “When are you

ready to sign [?]. I’m bringing the docs.”1 Kaur replied, “I’m ready.”2

           On October 9, 2016, Singh traveled with several of his family members to

Canada to present Kaur with the dissolution paperwork. According to Kaur, Singh

assaulted and threatened her during his visit and police arrested him.

           On October 11 Singh’s family members convinced Kaur to sign and join in

the petition for dissolution.

           On February 15, 2017, Singh presented a proposed stipulated decree of

dissolution and findings of fact and conclusions of law for entry with the court. The

court signed the decree of dissolution and findings of facts and conclusions of law.

       On April 21, 2017, the Whatcom County chief deputy clerk e-mailed copies

of the decree of dissolution and findings of fact and conclusions of law to both

parties.

       On September 6, 2017, Kaur filed a motion to “cancel divorce,” arguing

Singh forged her signature on the petition for dissolution, decree of dissolution,

and findings of fact and conclusions of law.3 Kaur stated she was “ready to invest

in [a] forgery analysis report and prove that those signatures are not [hers].”4 In

response, Singh filed two declarations from family members who had

accompanied him to Canada on October 9, 2016 and who had witnessed Kaur

       1   Ex. 1.
       2   Id.
       ~ Clerk’s Papers (CP) at 38-39.
       4CPat26.



                                           2
No. 79298-9-113


sign the dissolution paperwork. Singh also filed a declaration denying any alleged

fraud and stating that Kaur continued to harass him regarding the divorce. Singh

added that he remarried in April 2017, and that Kaur “made complaints against

[him] to the Indian Authorities that [he] was involved in bigamy.”5

       In a memorandum in which he characterized Kaur’s motion as a CR

60(b)(4) motion to vacate based on fraud, Singh argued that the evidence failed to

demonstrate fraud.

       During the initial hearing on Kaur’s motion, the parties agreed to nominate,

and have the court appoint, a handwriting expert under ER 706.

       At the next hearing, Singh and Kaur nominated handwriting experts. The

court asked Kaur if she had read the provisions of ER 706. She replied she had

not, and the court continued the hearing to October 20, 2017. The court confirmed

that the parties would pay for the expert and that the court would take their

financial situations into consideration.

       On October 20, the court again continued the hearing to appoint a

handwriting expert due to issues with service and the parties’ inability to agree on

an expert.

       On November 8, 2017, the court issued an order to show cause why

Jacqueline Joseph should not be appointed as the court’s expert witness. On




      5CPat48.



                                           3
No. 79298-9-1/4


November 15, 2017, the court appointed Joseph and notified the parties “the

expense of the expert would be burdensome to both parties.”6

          On June 12, 2018, following a hearing, the court concluded that neither

party could contribute financially to Joseph’s $1 500 retainer. The court found

adequate cause to proceed without an expert and entered an order directing Kaur

to set the matter for an evidentiary hearing.

       At the hearing, Kaur called herself and her father to testify. Singh did not

testify or call witnesses. The court dismissed the motion to vacate, finding “ample

evidence    .   .   .   that this signature [on the petition for dissolution] matches multiple

signatures” Kaur identified as being her own.7 Kaur appeals.

                                               ANALYSIS
RAP Violations

      We first address Singh’s contention that Kaur’s appeal should be dismissed

for failing to comply with our Rules of Appellate Procedure (RAP).

      “[P]ro se litigants are bound by the same rules of procedure and substantive

Jaw as attorneys.”8 Failure to comply with the RAP and related case law may

preclude review.9 For example, arguments unsupported by references to the




      6   CP at 118-120.
      7kLat66-67.
      8 Westberq v. All-Purpose Structures Inc., 86 Wash. App. 405, 411, 936 P.2d
1175 (1997).
      ~ State v. Marintorres, 93 Wash. App. 442, 452, 969 P.2d 501 (1999).




                                                    4
No. 79298-9-1/5


record or citation to authority need not be considered.1° Appellate courts are

not required to search the record to locate portions relevant to a litigant’s

arguments.11 And conclusory claims presented without meaningful argument

need not be considered.12 Kaur’s opening brief violates these principles.

       The “Argument” section of her brief is wholly inadequate and violates RAP

10.3(a)(6), which requires “argument in support of the issues presented for review,

together with citations to legal authority and references to relevant parts of the

record.” Kaur’s argument section cites no legal authority or relevant parts of the

record and contains no meaningful legal analysis.

       RAP I 0.3(a)(5) requires the appellant’s brief to include “[a] fair statement of

the facts and procedure relevant to the issues presented for review, without

argument. Reference to the record must be included for each factual statement.”

Kaur’s statement of the case contains no references to the record. To the extent

her “Summary of Argument” is intended to function as a statement of the case, it

too lacks any references to the record.

       Under RAP 10.3(a)(8), “[a]n appendix may not include materials not

contained in the record on review without permission from the appellate court.”

The appendix to Kaur’s opening brief contains documents outside the record on



      10 Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d
549 (1992).
      11 Mills. v. Park, 67 Wn.2. 717, 721, 409 P.2d 646 (1966).

      12   State v. Rafay, 168 Wash. App. 734, 843, 285 P.3d 83 (2012).




                                          5
No. 79298-9-1/6


appeal. Kaur does not demonstrate grounds for supplementing the record on

appeal under RAP 9.11.

       Taken together, these omissions are fatal to Kaur’s appeal. In addition, her

arguments on appeal are meritless.

Handwriting Expert

       Kaur contends the court erred in failing to provide a handwriting expert to

testify at the evidentiary hearing. Under ER 706(a) and (b), the court may appoint

an expert witness, and

      [e]xcept as otherwise provided by law, the [expert’s] compensation
      shall be paid by the parties in such proportion and at such time as
      the court directs, and thereafter charged in like manner as other
      costs.~131

Expert appointments under ER 706 are reviewed for abuse of discretion.14

      Here, the trial court appointed an expert, but concluded the parties would

be responsible for compensating him. When it became clear that neither party

could pay the expert, the court proceeded without one. The court’s actions were

consistent with ER 706, and Kaur fails to demonstrate otherwise.

Due Process

      Kaur claims she was denied procedural due process, arguing that she did

not receive a reasonable opportunity to examine witnesses. Kaur claims she




      13 ER 706(b); Moore v. Snohomish County, 112 Wash. 2d 915, 922, 774 P.2d
1218 (1989).
      14 In re Welfare of Angelo H., 124 Wash. App. 578, 588, 102 P.3d 822 (2004).




                                         6
No. 79298-9-1/7


‘didn’t get any chance to examine the original Petitioner Harwinder Singh and any

other witnesses from his side.”15 The record does not support this claim.

          At the outset of the evidentiary hearing, the court asked Kaur if she

intended to call witnesses. She responded she would call herself and her father.

After Kaur and her father testified, the court asked, “[Djo you have any other

witnesses today?”16 Kaur responded, “No.”17 Singh was present at the hearing

and did not present any witnesses. Kaur had a full and fair opportunity to examine

Singh and chose not to. There was no due process violation.

Motion to Vacate

          Kaur contends the court abused its discretion in denying her motion to

vacate. We review a court’s decision on a motion to vacate for abuse of

discretion.18 A court abuses its discretion if the decision is manifestly

unreasonable or based on untenable grounds.19 “An abuse of discretion exists

only when no reasonable person would take the position adopted by the trial

court.”2° In dissolution cases, courts are “extremely reluctant to vacate a decree”



          15   Appellant’s Br. at 2.
          16   RP (Nov. 14, 2018) at 65-66
          17   Id. at 66.
          18   In re Marriage of Shoemaker, 128 Wash. 2d 116, 120-21, 904 P.2d 1150
(1995).
      19  Mayerv. Sto Indus., Inc., 156 Wash. 2d 677, 684, 132 P.3d 115 (2006)
(quoting Associated Mortg. lnv’rs v. G. P. Kent Constr. Co., 15 Wash. App. 223, 229,
548 P.2d 558 (1976)).
       20 Little v. King, 160 Wash. 2d 696, 710, 161 P.3d 345 (2007).




                                             7
 No. 79298-9-1/8


 because “[t]he emotional and financial interests affected by [dissolution] decisions

 are best served by finality.”21

        CR 60(b)(4) authorizes vacation for fraud, misrepresentation, or other

 misconduct. Here, Kaur moved to vacate the decree on the ground that it was

obtained by fraud. But she failed to carry her burden of establishing fraud by

clear, cogent, and convincing evidence.22

        Kaur testified that she did not sign the dissolution papers. But she

conceded that the signatures on her passports were consistent with the signatures

on the dissolution documents signed October 11. She further conceded that the

signatures on her September 6, 2017 note for motion, motion, and declaration

admitted as Exhibit 3 matched her passport signature. In addition, text messages

between Singh and Kaur about signing documents, which Kaur claimed were

about cardocuments, were admitted as an exhibit.

       The court found no evidence had been presented ‘to give the court any

basis for questioning the [authenticity of the] signature on the petition for

dissolution and the findings of facts and conclusions of law that were presented to

the court in November of 2016.” On the other hand, the court found “ample

evidence” that the allegedly forged signatures matched multiple signatures that

Kaur admitted were hers. The court also determined that both Kaur and her father



       21AlIen v. Allen, 12 Wash. App. 795, 798, 532 P.2d 623 (1975); In re Marriage
of Landrv, 103 Wash. 2d 807, 809, 699 P.2d 214 (1985).
      22 Baddeley v. Seek, 138 Wash. App. 333, 339, 156 P.3d 959 (2007).




                                           8
No. 79298-9-1/9


gave inconsistent answers during their testimony. The record supports these

findings.

       Because Kaur failed to prove fraud by clear and convincing evidence, the

court did not abuse its discretion in dismissing her motion to vacate the dissolution

decree.

       Affirmed.




                   b